        Case 1:19-cv-01281-DAD-SAB Document 18 Filed 01/22/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DANNY JAMES COHEA,                              )   Case No. 1:19-cv-01281-NONE-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER DISMISSING ACTION FOR FAILURE
13          v.                                       )   TO PAY THE REQUIRED FILING FEE AND
                                                         FAILURE TO OBEY A COURT ORDER
14                                                   )
     DAVE DAVEY, et al.,
                                                     )   (Doc. No. 16)
15                    Defendants.                    )
                                                     )
16                                                   )

17          Plaintiff Danney James Cohea is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          On September 28, 2020, the undersigned directed plaintiff to pay $400.00 filing within twenty-

20   one days or the action would be dismissed. (Doc. No. 16.) Plaintiff has not paid the filing fee

21   required for this action and the time period to do has now passed.

22          Instead of paying the filing fee, plaintiff submitted an additional pleading “further attesting to

23   under imminent danger exception at the time of complaint’s e-filing.” (Doc. No. 17). Plaintiff again

24   contends that he qualifies for the “imminent danger” exception to the three-strikes bar given the

25   “ongoing pattern,” “ongoing practice,” and “ongoing danger” he faces due to the false “R” and “IEX”

26   suffixes. (See id. at 6, 8, 13.) However, plaintiff essentially raises the same allegations and arguments
27   that the undersigned, the assigned magistrate judge, and the Ninth Circuit have rejected. (See Doc.

28   Nos. 3, 4, 7, 15, 16.) As this court previously discussed, the incidents referenced by plaintiff occurred

                                                         1
        Case 1:19-cv-01281-DAD-SAB Document 18 Filed 01/22/21 Page 2 of 2



1    over a period of years, none of which suggest that he was in imminent danger when he initiated this

2    action. See Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (noting that “the availability

3    of the [imminent-danger] exception turns on the conditions a prisoner faced at the time the complaint

4    was filed, not at some earlier or later time”). Plaintiff has repeatedly expressed his disagreement with

5    the court’s decision in this regard, but the fact remains that he has failed to demonstrate he was in

6    imminent danger when he initiated this action and thus, the “imminent danger” exception does not

7    apply.

8             Accordingly,

9             1.    The instant action is dismissed, without prejudice due to plaintiff’s failure to comply

10                  with a court order and his failure to pay the required filing fee; and

11            2.    The Clerk of the Court is directed to close this action.

12
13   IT IS SO ORDERED.

14      Dated:     January 22, 2021
15                                                      UNITED STATES DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
